U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-53392 Accelera Innovations, Inc. (Exact name of small business issuer as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 26-2517763 (I.R.S. Employer Identification Number) 20511 Abbey Drive Frankfort, Illinois 60423 (Address of Principal Offices) (866) 866-0758 (Issuer’s Telephone Number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o (Do not check if a smaller reporting company) Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No o. APPLICABLE ONLY TO CORPORATE ISSUERS Statesure Format (Check one):Yes oNo x 1 Accelera Innovations, Inc. - INDEX - Page(s) PART I – FINANCIAL INFORMATION: Item 1. Financial Statements (unaudited) 3 Balance Sheets as of June, 2012 (unaudited) and December 31, 2012 (audited) 3 Statements of Operations for the six months ended June 30, 2012 and for the six months ended June 30, 2011 and for the cumulative period from inception (April 29, 2010) through June 30, 2012 (unaudited) 4 Statement of Stockholders’ Equity(Deficit) 5 Statements of Cash Flows for the six months ended June 30, 2012 and for the six months ended June 30, 2011 and for the cumulative period from inception (April 29, 2010) to June 30, 2012 (unaudited) 6 Notes to Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4T. Controls and Procedures 17 PART II – OTHER INFORMATION: Item 1. Legal Proceedings 18 Item 1A Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. (Reserved and Removed) 18 Item 5. Other Information 18 Item 6. Exhibits 19 Signatures 20 2 PART I — FINANCIAL INFORMATION Item1. Financial Statements ACCELERA INOVATIONS, INC. (A Development Stage Company) CONDENSED BALANCE SHEETS June 30, December 31, (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accrued expenses due shareholder $ $ - Total liabilities - Commitments and contingencies Stockholders’ deficit: Preferred stock, $0.0001 par value, 10,000,000 shares authorized; none issued or outstanding — Common stock, $0.0001 par value, 100,000,000 shares authorized, 20,539,975 and 21,311,812 shares issuedand outstanding Additional paid-in capital Accumulated deficit ) ) Total stockholders’ Equity ) LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these financial statements. 3 ACCELERA INOVATIONS, INC. (A Development Stage Company) CONDENSED STATEMENTS OF OPERATIONS Inception Three months ended Six months ended (April 29, 2008) through June 30, 2012 June 30, 2012 June 30, 2011 June 30, 2012 June 30, 2011 (Cumulative) (Unaudited) (Unaudited) (Unaudited) Revenues $
